Title: To George Washington from Thomas Jefferson, 23 March 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Mar. 23. 1793.

Before your departure, it becomes necessary for me to sollicit your orders on the Treasury for the third year’s allowance under the act concerning intercourse with foreign nations. this act commenced July 1. 1790. two years allowance have been furnished and a sum of 500. Dollars over. nine months of the 3d year are now nearly elapsed, and according to an estimate I had the honor of giving in to you the 5 th of Nov. last, the expences to the 3d of Mar. last probably amounted to about 90,785.09 D. from which deducting the sums received, to wit 80.500. D. the bankers would be in advance at that day upwards of 10,000. D. and near 20,000. D. by the time this remittance can reach them. they could feel no inconvenience from this, because they had in their hands the Algerine fund. but now that

that is to be drawn for by Colo. Humphreys, it becomes necessary to pay up the arrearages of the foreign fund, & to put them moreover in cash to answer the current calls of our ministers abroad, in order to prevent any risque to the honor of Colo. Humphreys’s bills. I must therefore sollicit your orders for 39.500. D. which will compleat the allowance for the 3d year, ending June 30. a summary view of the account is stated below. I have the honor to be with the most perfect respect & esteem, Sir your most obedt humble servt

Th: Jefferson



          
            
            D.  
            D.  
          
          
            Actual expences incurred from 1790. July 1. to 1792. July 1.
            64,485.09
            
          
          
            Probable do as by acct given in to 1793. Mar. 3.
            26,300.  
            90,785.09
          
          
            1790. Aug. 14. Cash to Colo. Humphreys.
            500.  
            
          
          
            1791. Mar. 19. bill on the bankers in favr of Secy of state
            99,000f. =
            
            40,000.  
            
          
          
          
          f  
           D.
          
          
          
        
          do on do in favr of G. Morris
           2475 =
         1000
         
         
       
       
         do on do in favr of J.B. Cutting
         577.10 =
         233⅓
         40,000  
         80,500.  
       
       
         1792 Jan. 23. do on do in favr of Secy of state.
         95,947 =
         38,766⅔
         
         
       
      
         
        99,000  
         
        
        
      
     

